Citation Nr: 1756972	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  12-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1975 to May 1978, and had additional Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In January and September 2016, the case was remanded for a Board hearing.  In December 2016, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  In June 2017, the case was remanded for additional development.

[An interim (August 2011) rating decision denied service connection for bilateral hearing loss, tinnitus, sleep apnea, and the separately claimed psychiatric entity of PTSD.  The Veteran did not perfect an appeal of that decision, or submit new and material evidence within a year following, and it is final.  38 U.S.C. § 7105.]  

The psychiatric claim on appeal was presented as one of service connection for bipolar disorder.  The record reflects diagnoses of other psychiatric disabilities, to include personality disorder, anxiety disorder, bipolar disorder, and adjustment disorder with mixed anxiety and depressed mood.  Under the U.S. Court of Appeals for Veterans Claims (CAVC) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) it is characterized as a claim of service connection for a psychiatric disability other than PTSD [as PTSD is excluded from consideration by virtue of the prior final rating decision], however diagnosed.

The issue of service connection for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and any currently diagnosed psychiatric disability other than PTSD is not shown to be etiologically related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a psychiatric disability other than PTSD is not warranted. 38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran has been advised of VA's duties to notify and assist in the development of this claim. Although the initial July 2010 VCAA notice letter was returned as undeliverable and complete VCAA notice was not provided to the Veteran prior to the initial adjudication in this matter, the claim was readjudicated after all essential notice was given, including by a June 2012 Statement of the Case (SOC) and an October 2017 Supplemental SOC (SSOC).  He had ample opportunity to respond and supplement the record, and is not prejudiced by any notice timing defect that may have occurred earlier, nor is it so alleged.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board has considered whether a VA examination to secure a medical advisory opinion in this matter is necessary, and has determined that an examination is not necessary.  An examination or medical opinion is necessary when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service (or that certain specified diseases were manifested during an applicable presumptive period), and (3) an indication that the disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent evidence for a determination on the claim.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed in further detail below, while the evidence shows current psychiatric disabilities, there is no evidence establishing that a related event, injury, or disease occurred in service and the only evidence that tends to relate such disabilities to service is determined to be not credible; therefore, even the low threshold standard for determining when an examination is necessary endorsed by CAVC in McLendon is not met.

Neither the Veteran nor his representative has raised any other issues with the duties to notify and to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by peacetime active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include psychoses) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychoses).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses pertaining to a psychiatric disability.  On April 1978 separation examination, psychiatric evaluation was normal; he denied depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.

A June 1984 medical examination (for Reserve service purposes) report notes a normal psychiatric evaluation; the Veteran again denied depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.
The earliest postservice record pertaining to psychiatric treatment is from November 2009; a mental health consult record notes diagnoses of type 2 bipolar disorder and anxiety disorder not otherwise specified (NOS).  

An April 2010 mental health record notes diagnoses of personality disorder NOS, bipolar disorder, and adjustment disorder with mixed anxiety and depressed mood.  The psychiatrist questioned whether the Veteran truly has bipolar disorder, opining that his described symptoms (depression, racing thoughts, and variable sleep) may be due to his current situation (pending job interview) and personality disorder.

A July 14, 2010 mental health outpatient initial admission record notes a diagnosis of bipolar disorder with personality disorder.  The Veteran reported that he suffered many head traumas playing hockey, including at least two dozen concussions with loss of consciousness.  

In a September 2010 Notice of Disagreement, the Veteran reported that he has always been viewed as "psycho."  He stated that he did not realize that his mood and behavior were abnormal "until after service," when he "was finally diagnosed with Bipolar disorder."  He continued, "I have been treated for this condition since service.  I now take medication daily for this condition."  

A February 2011 clinical record notes an assessment of bipolar disorder and cocaine dependence in full sustained remission by self-report.  The Veteran reported his belief that he has PTSD attributable to trauma sustained while driving an ambulance in service; the provider noted it is unclear whether he has any symptoms of PTSD.  He was referred to the stress treatment program. 

An April 2011 clinical record notes the Veteran's report that he was considering suicide.  

In May 2014, the Veteran was involuntarily admitted to a VA emergency room on an ex parte order by a judge for homicidal ideation (specifically threatening to strangle his case manager after failing to take his medication and using drugs and alcohol).  The impression was history of bipolar, polysubstance dependence, personality disorder, currently with a 'Baker Act' (Florida Mental Health Act of 1971 allowing for involuntary institutionalization/examination) for threatening behavior, possibly representing a bipolar mixed episode.

An August 2014 Social Security Administration (SSA) disability determination report notes a primary diagnosis of affective/mood disorder.  SSA records do not mention an etiology for the psychiatric disability.  

From December 2015 through June 2017, VA psychiatric treatment records show bi-weekly to monthly treatment for bipolar disorder.  

At the December 2016 Board hearing, the Veteran testified that he did not receive a diagnosis of a psychiatric disability in service and that no treating provider has told him that his psychiatric disability began in service.  He did not seek medical attention for mental health in the first year after service.  He reported that he was first given a diagnosis of a psychiatric disability in 2007, after he was "Baker acted" for threatening to commit suicide by stepping in front of a bus.  He testified that in the period between separation from service and 2007, he "just smoked a lot of dope... self-medicated,"  and that he did not know whether any medical provider had related his current psychiatric disability to service.  At the hearing he was granted a 60-day abeyance for the submission of an opinion by a treating provider relating his current psychiatric disability to service.  That period of time has lapsed; no additional evidence was received. 

A July 2017 letter from the AOJ (pursuant to the Board's June 2017 remand) asked the Veteran to complete and return releases for medical records pertaining to all treatment he has received for his psychiatric disability since his separation from service; he did not respond.  

Analysis

The Veteran claims that his psychiatric disabilities other than PTSD are related to service.  It is not in dispute that he currently has various psychiatric diagnoses, including personality disorder NOS, bipolar disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood.  [Notably, under 38 C.F.R. § 3.303(c) personality disorder is not a compensable disability.] Accordingly, what remains to be established is whether his bipolar disorder, anxiety disorder, and adjustment disorder with mixed anxiety and depressed mood are related to service.  The Veteran's STRs are silent for complaints or findings related to a psychiatric disability.  On service separation examination, psychiatric evaluation was normal and he denied depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  He denied seeking psychiatric treatment in the 12 months after separation from active duty service.  On June 1984 medical examination for Reserve service purposes (6 years after separation from active duty service), psychiatric evaluation was again normal and the Veteran again denied depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  Accordingly, service connection on the basis that a psychiatric disability became manifest in service, or on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.         

What remains for consideration is whether any currently diagnosed psychiatric disability may be etiologically related to the Veteran's service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's current psychiatric disabilities may otherwise be etiologically related to his service.  As noted above, his STRs are silent for complaints or findings related to a psychiatric disability and examinations in April 1978 (on separation from active duty) and June 1984 (for Reserve service purposes) were both normal.  He has since provided conflicting statements regarding the onset of his current psychiatric disability.  In a September 2010 statement, he reported that he did not realize that he had a psychiatric disability until "after service" but also reported that he has been treated for such "since service."  The earliest postservice record pertaining to psychiatric treatment is from 2009.  At the December 2016 Board hearing, he testified that he did not received a diagnosis of a mental health condition in service or within 12 months following separation from service; he reported first seeking psychiatric treatment in 2007.  Given his sworn testimony and the available record, the Board finds his allegation of continuity of psychiatric symptomatology since service not credible.  Notably, he did not respond to an AOJ July 2017 request that he identify, and provide authorization for VA to secure, records of private postservice treatment, and it is assumed that no such records exist (or that any existing records do not support his claim).  He has not submitted a medical opinion or cited to any medical literature in support of his claim.  

The only evidence that relates the Veteran's current psychiatric disabilities to his service is in his own lay statements/testimony.   He is a layperson, and it is not shown or alleged that he has any medical training or expertise.  Therefore, his own opinion regarding the etiology of his psychiatric disability has not probative value.  Whether a currently diagnosed psychiatric disability may be related to remote service is, in the absence of onset in service or continuity postservice, a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, a psychiatric disability is not shown to have been manifested in service or the first postservice year; the Veteran's reports of continuity of symptomatology since service are not credible; and the preponderance of the evidence is against a finding that his current psychiatric disabilities other than PTSD are related to his service.  Accordingly, the preponderance of the evidence is against this claim, and the appeal in the matter must be denied.
 

ORDER

Service connection for a psychiatric disability other than PTSD is denied. 


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

On the Veteran's September 2010 VA spine examination, lumbosacral disc was diagnosed.  The examiner opined that the disability was less likely than not related to service essentially on the basis that there were no records of treatment records for the back pain from 1984 to 2010 [noting his report of back treatment in 1981, but the unavailability of the treatment records].  At the December 2016 Board hearing, the Veteran testified he injured his back in service and asserted that "it's been chronic ever since."  He testified that his back went out "when [he] was working for the post office which was a few years [after service]," and bothered him so much in 2007 to 2008 that he received bi-weekly/monthly treatment and quit his job.  As the opinion apparently relied solely on the absence of documented treatment for many years postservice, and does not account for the Veteran's lay statements, it is inadequate for rating purposes.  Also, there is conflicting evidence in the record regarding the nature of the Veteran's back disability (which may have bearing regarding its etiology).

In addition, the Veteran failed to respond to the AOJ's July 2017 correspondence seeking his authorization for VA to obtain complete clinical records of all treatment he has received for his low back since his separation from service.  As the claim is remanded anyway, he should again be afforded opportunity to comply with the request (in the alternative, the assumption will be that any such records do not support his claim, and the claim may be processed under 38 C.F.R. § 3.158(a)..  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all updated records of VA evaluations or treatment the Veteran has received for his low back since July 2017 (when the most recent VA treatment records associated with the record are dated).

The AOJ should also ask the Veteran to identify the provider(s) of all private evaluations and treatment he has received for his low back since his separation from service and to submit the authorizations necessary for VA to secure for the record complete clinical records of the evaluations and treatment.
The AOJ must secure for the record copies of the complete clinical records of the evaluations and treatment from the all providers identified.  If any records sought by VA pursuant to his response are unavailable, the reason must be noted in the record.  If a private provider does not respond to a VA request for records the Veteran has authorized VA to secure, he must be so advised, and also advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his claimed low back disability.  The Veteran's entire record (to include this remand and any newly obtained records) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner should provide responses to the following:

(a) Please identify (by diagnosis) each low back disability entity found.  If scoliosis is not diagnosed, please reconcile that conclusion with the March 2015 clinical notation.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service?

The examiner should explain the rationale for all opinions.  The rationale should reflect consideration of the following:
* The Veteran's report of back pain/treatment in 1981 (3 years after service), records of which are unavailable;

* The Veteran's December 2016 testimony of back pain "a few years" after separation from service, chronic back pain since service, and back pain in 2007 or 2008 which forced him to quit working;

* The September 2010 VA spine examination report; and,

* Any additional evidence received pursuant to the development sought above.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


